Title: To Benjamin Franklin from E. Jackson [Edward Jackson Jones], 13 July 1780
From: Jones, Edward Jackson
To: Franklin, Benjamin


Paris 13th. July 1780.
A very near Relation of Dr. Cadwalladers of Philadelphia presents his respectfull compliments to His Excellency Benjamin Franklyn Esqr. and wishes to have the honor of an Audience—He has taken the Liberty of sending by the bearer, the London papers from the 20th. Ulto. to the 4th. Inst.
E. Jacksonà L’Hotel de Yorck Rüe Jacob Fauxbourg st. Germain
 
Addressed: A Son Excellence Benjamin Franklyn / Ministre Plenipotiniare / des Etats Unies de L’Amerique / Septentrionale / a Passy
Notation: Jackson Paris. no date
